Matter of Grace J. (Louise J.) (2016 NY Slip Op 05152)





Matter of Grace J. (Louise J.)


2016 NY Slip Op 05152


Decided on June 29, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2015-07859
 (Docket Nos. N-7930-11/15, N-7931-11/15; N-512-11/15, N-513-11/15)

[*1]In the Matter of Grace J. (Anonymous). Suffolk County Department of Social Services, respondent; 
andLouise J. (Anonymous), et al., appellants.


Marina M. Martielli, East Quogue, NY, for appellant Louise J.
Salvatore C. Adamo, New York, NY, for appellant Steven J.
Dennis M. Brown, County Attorney, Central Islip, NY (Randall J. Ratje of counsel), for respondent.
Robert C. Mitchell, Central Islip, NY (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
Appeal from an amended order of the Family Court, Suffolk County (Theresa Whelan, J.), dated July 30, 2015. The amended order, after a hearing, determined that the mother and the father violated orders of suspended judgment of that court dated October 15, 2014, and December 2, 2014, respectively, revoked the orders of suspended judgment, and remanded the mother and the father to the Suffolk County Correctional Facility for a period of six months.
ORDERED that the amended order dated July 30, 2015, is affirmed, without costs or disbursements.
In April 2015, the Suffolk County Department of Social Services (hereinafter DSS) filed petitions against the mother and the father, alleging that both parties had tested positive for illegal narcotics pursuant to hair follicle tests that were administered on March 2015. Based on the positive test results, DSS sought to revoke two orders of the Family Court dated October 15, 2014, and December 2, 2014, respectively, in which the court had suspended its prior judgments sentencing each party to six months of incarceration for violating an order of protection, for as long as the parties complied with all existing court orders. After a hearing, the Family Court, inter alia, revoked the orders of suspended judgment. The mother and the father appeal.
Contrary to the contentions of the mother and the father, the Family Court properly admitted their respective hair follicle test reports into evidence. Any hearsay pertaining to the reports did not prevent their admission into evidence at the suspended sentence revocation hearing, as that hearing was not a fact-finding hearing (see Family Ct Act § 1046[c]; Matter of Amanda Lynn B., 60 [*2]AD3d 939, 940-941). Moreover, the reports were admissible, as each participant in the chain that produced the record, from the initial declarant to the final entrant, was acting within the course of regular business conduct (see Matter of Leon RR, 48 NY2d 117, 122; Matter of Grayson J. [Sharon H.], 119 AD3d 575, 577).
DILLON, J.P., BALKIN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court